EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Brean on 24 February 2021.
The application has been amended as follows: 
In claim 1, line 16, after the word “assembly,” the phrase – the first cup seal having an inner diameter, – has been inserted.
In claim 1, line 20, after the word “portion,” the phrase – the one or more coupling devices being within the inner diameter of the first cup seal, – has been inserted.
In claim 1, line 22, the word “air” has been replaced with – the fluid –.
In claim 2, lines 1-2, the phrase “the first head portion comprises a first surface, the first surface comprising” has been replaced with – the first surface comprises –.
In claim 4, line 2, the word “upper” has been deleted.
In claim 5, line 2, the phrase “a fluid” has been replaced with – the fluid –.
In claim 5, line 18, the word “air” has been replaced with – the fluid –.
In claim 6, line 4, after the word “seal” the phrase – having an inner diameter – has been inserted.
In claim 6, line 22, after the word “portion,” the phrase – the one or more coupling devices being within the inner diameter of the first cup seal, – has been inserted.
In claim 7, lines 1-2, the phrase “the first head portion comprises a first surface, the first surface comprising” has been replaced with – the first surface comprises –.
In claim 10, line 5, the phrase “a fluid” has been replaced with – the fluid –.

In claim 11, line 15, after the word “reciprocating,” the phrase – the first means for providing a movable seal having an inner diameter – has been inserted.
In claim 11, line 16, before the word “head” the phrase – means for forming a – has been inserted.
In claim 11, line 20, before the word “head” the phrase – means for forming a – has been inserted.
In claim 11, line 23, before the semicolon, the phrase –, the one or more coupling devices being within the inner diameter of the first cup seal – has been inserted.
In claim 11, line 27, before the word “head” the phrase – means for forming a – has been inserted.
In claim 11, line 35, before the word “head” the phrase – means for forming a – has been inserted.
In claim 12, lines 1-2, the phrase “the wherein the head portion comprises a first surface, the first surface comprising” has been replaced with – the first surface comprises –.
In claim 15, line 2, the phrase “a fluid” has been replaced with – the fluid –.
In claim 15, line 19, the word “air” has been replaced with – the fluid –.

The following is an examiner’s statement of reasons for allowance: the limitation of a compressor with a first rod assembly configured with a first head portion coupled to a connecting rod and having a cup seal, cap, and at least one valve arranged on a first surface thereof arranged such that the cup seal and cap on one hand and the at least one valve on the other hand each can be independently removed without removing the other wherein the cap is attached by coupling devices located within an inner diameter of the cup seal is not shown in the prior art in combination with the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890.  The examiner can normally be reached on Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        26 February 2021